The following opinion was filed October 11, 1932:
Nelson, J.
(on motion for rehearing). Some doubt seems to exist on the part of the defendant as to the effect of the decision herein. Upon the trial of these actions the civil court took into its- custody only one of the bonds in*42volved in the actions, evidently not wishing to be responsible for the safe keeping of the others. The defendant seems to be of the opinion that the effect of the decision is to permit the plaintiffs to recover the judgments and also retain the bonds. This, of course, is not the effect of the decision. Both cases were considered and decided on the theory that they were actions for rescission. This requires, as a matter of course, that all of the bonds be delivered into court so that the defendant may be assured of their return to it. The plaintiffs concede that the bonds must be so delivered.
There is one further question. The judgments were for the full amounts of the moneys paid by the respective plaintiffs for the bonds. No account was taken of the interest on the bonds received by the plaintiffs prior to their default. It was supposed that the interest on the moneys paid was offset by the interest received on the bonds. If this is not the fact, the judgments of the civil court should be modified. The judgment should be for the full amounts of the moneys paid for the bonds, plus interest at the legal rate from the date of return, less amounts received by the plaintiffs as interest on the bonds.
By the Court. — The judgments of the circuit court for Milwaukee county are reversed and the judgments of the civil court are affirmed when modified in accordance with the opinion.